TASHIMA, Circuit Judge,
dissenting:
I dissent because the IJ did not address Fofana’s claims that he was persecuted on account of two protected grounds: imputed political opinion and membership in a particular social group. The IJ was able to ignore these claims because he also ignored the declaration of Mary Kortenhoven, an American missionary, who had resided in the same region of Sierra Leone as Fofana for 14 years.3 Kortenhoven’s declaration stated that Fofana’s village and family were attacked on account of their support for President Kabbah and that the RUF rebels viewed the villagers as enemies.
By ignoring this evidence, the IJ, like the majority, failed to recognize that this is a mixed motive case. While it is true that the RUF rebels may have been motivated by a “get rich quick” desire and general lawlessness, as outlined by the majority, “mixed motives ... do not defeat an asylum claim.” Garcm-Martinez v. Ashcroft, 371 F.3d 1066, 1076 (9th Cir.2004). “A *229persecutor may have multiple motives for inflicting harm on an asylum applicant. As long as the applicant produces evidence from which it is reasonable to believe that the persecutor’s action was motivated, at least in part, by a protected ground, the applicant is eligible for asylum.” Hoque v. Ashcroft, 867 F.3d 1190, 1198 (9th Cir.2004) .
We have stated that “ ‘it goes without saying that IJs and the BIA are not free to ignore arguments raised by a petitioner.’ ” Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th Cir.2007) (quoting Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir.2005) ). Because the IJ and the BIA failed to address Kortenhoven’s declaration and Fofana’s claims of imputed political opinion and membership in a particular social group, I would remand pursuant to INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam), with directions that the agency make a record finding on these two grounds for asylum and withholding of removal. See, e.g., Montes-Lopez, 486 F.3d at 1165 (remanding pursuant to Ventura); Sagaydak, 405 F.3d at 1045 (same).
I therefore respectfully dissent.

. The IJ gave only passing acknowledgment of the Kortenhoven declaration: "I take note of the declaration from respondent’s expert.” The BIA did not give "insufficient weight to the expert witness, Mary Kortenhoven,” as the majority states, it too ignored her testimony altogether. The only testimony that the BIA discusses is Fofana’s own testimony. In an attempt to bolster its disposition and cure this deficiency, the majority does what the IJ and the BIA should have done and what Ventura admonishes we should not do — it weighs Kortenhoven’s expert testimony in the first instance and finds it wanting. Maj. disp. at 6 n. 2.